United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gay Snyder, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1677
Issued: July 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 16, 2016 appellant, through counsel, filed a timely appeal from a June 7, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Counsel requested an oral argument before the Board. By order dated January 12, 2017, the Board exercised its
discretion and denied the request as the arguments on appeal could be adequately addressed in a decision based on
review of the case record. Order Denying Oral Argument, Docket No. 16-1677 (issued January 12, 2017).

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective May 6, 2012; and (2) whether appellant
has established continuing employment-related disability after May 6, 2012 causally related to
the October 14, 2010 employment injury.
FACTUAL HISTORY
On November 17, 2010 appellant, then a 61-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that she sustained injuries when lifting heavy buckets in the performance
of duty on October 14, 2010. The reverse side of the claim form indicated that she stopped work
on October 29, 2010. On December 7, 2010 OWCP accepted the claim for sprains of the neck,
thoracic, and lumbar spine. Appellant began receiving wage-loss compensation and was placed
on the periodic compensation roll as of February 13, 2011.
OWCP referred appellant to Dr. Douglas Lurie, a Board-certified orthopedic surgeon, for
a second opinion examination to determine appellant’s work capacity. In a report dated April 25,
2011, Dr. Lurie provided a history and results on examination. He opined that the accepted
sprains had resolved. Dr. Lurie wrote that any residual symptoms were most likely the result of
preexisting degenerative changes in the back, which were likely aggravated by the lifting of
heavy buckets. He indicated that appellant should have a functional capacity evaluation (FCE)
prior to returning to work. The record indicates that appellant underwent an FCE on
June 8, 2011.
In a June 9, 2011 report, Dr. Lurie reported that appellant was capable of full-time
sedentary work, based on the FCE. He noted that appellant was “self-limited” on 38 percent of
the 16 tasks, and the FCE report noted that, if self-limiting exceeded 20 percent, then
psychosocial and motivating factors were affecting the result. In a July 5, 2011 report, Dr. Lurie
wrote that he did not feel he could “trump” the FCE and released appellant back to full-duty
work.
OWCP referred appellant for another second opinion examination. In a report dated
August 15, 2011, Dr. Christopher Cenac, Sr., a Board-certified orthopedic surgeon, summarized
appellant’s medical history and results on physical examination. He noted that he had reviewed
the FCE report. Dr. Cenac opined:
“[Appellant] can return to full duty with the restrictions noted on the FCE, eight
hours per day. The acute sprains have resolved; however, [she] has progressive
degenerative pathology which will continue to be symptomatic in the future,
unrelated to the incident. This patient’s long-term work prognosis is limited
because of her age, 63 years, and the progressive nature of the degenerative
pathology, nonwork related.”
Dr. Cenac completed an OWCP-5c work capacity evaluation dated August 15, 2011, outlining
work restrictions that included 10 pounds lifting.

2

In a letter dated August 31, 2011, OWCP requested that Dr. Sara Fernandez, a Boardcertified internist, review the August 15, 2011 report. On September 7, 2011 Dr. Fernandez
indicated that she agreed with the findings of Dr. Cenac. In a report dated October 31, 2011, she
provided results on examination. Dr. Fernandez reported a normal physical examination and
indicated that appellant complained of back and neck pain.
In a December 5, 2011 report, Dr. Mahmoud Sarmini, a physiatrist, reported that
appellant had lumbar degenerative disc disease and opined that appellant’s employment-related
injury had exacerbated her back pain. He reported on February 28, 2012 that appellant’s low
back pain restricted her from lifting more than 20 pounds, as well as from standing or walking
for long periods of time.
By letter dated March 30, 2012, OWCP advised appellant that it proposed to terminate
her wage-loss compensation and medical benefits. It indicated that the weight of the evidence
was represented by Dr. Cenac, who found that the accepted conditions had resolved.
On April 23, 2012 appellant submitted additional evidence, including an April 17, 2012
report from Dr. Sarmini. Dr. Sarmini again wrote that appellant had lumbar degenerative disc
disease and her job-related injury had aggravated low back pain.
By decision dated May 3, 2012, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective May 6, 2012. It found that the weight of the medical evidence
established that the accepted conditions had resolved.
On May 31, 2012 appellant requested a review of the written record by an OWCP hearing
representative. She submitted a May 29, 2012 report from Dr. Justin Lundgren, a Board-certified
physiatrist. Dr. Lundgren provided a history and results on examination. He wrote that if it is
true that appellant did not have neck or low back pain prior to the October 14, 2010 injury, then
“we can point to the work activities on [October 14, 2010] as the cause of her pain.”
Dr. Lundgren indicated that appellant had underlying degenerative disease in the neck and
lumbar back, as most 60-year olds did, but the work activity brought the onset of pain and she
never recovered. He also reported that results of an electromyogram/nerve conduction velocity
study (EMG/NCV) performed on May 29, 2012 was suggestive of a sensory motor
polyneuropathy.
In a report dated June 5, 2012, Dr. Walter Eversmeyer, a rheumatologist, diagnosed
fibromyalgia. He opined that, although trauma had never been shown to cause fibromyalgia, it
seemed likely that, if appellant was well until her on-the-job injury, the injury precipitated the
fibromyalgia.
By decision dated September 7, 2012, OWCP’s hearing representative affirmed the
May 3, 2012 decision. He found that OWCP had properly terminated appellant’s wage-loss
compensation and medical benefits based on the medical evidence of record. In addition, the
hearing representative found that the reports from Dr. Lundgren and Dr. Eversmeyer did not
establish any continuing employment-related conditions or disability.
Appellant, through counsel, requested reconsideration on January 22, 2013. She
submitted an August 20, 2012 report from Dr. Hendricks Whitman, a rheumatologist, who
3

provided a history, results on examination, and review of diagnostic studies. Dr. Whitman noted
that a May 28, 2012 magnetic resonance imaging (MRI) scan of the lumbar spine showed
multilevel degenerative disc and facet disease and a May 28, 2012 MRI scan of the cervical
spine showed C5-7 spondylosis. In a December 12, 2012 report, he opined that appellant had an
exacerbation of her osteoarthritis from lifting buckets at work. Dr. Whitman wrote that the
lifting caused pain, muscle spasms and probable change in anatomical alignment of her cervical
and lumbar spine, resulting in fibromyalgia, and chronic fatigue syndrome. He reported that
appellant had multilevel degenerative disc disease, spinal canal stenosis, and facet arthropathy as
documented on her imaging studies.
By decision dated September 3, 2013, OWCP reviewed the merits of the claim and
denied modification. It found that the medical evidence of record failed to establish any
additional employment-related conditions.
On December 3, 2013 appellant, through counsel, requested reconsideration. She
submitted a November 20, 2013 report from Dr. Whitman that provided a history and results on
examination. Dr. Whitman listed as compensable diagnoses: neck, thoracic and lumbar spine
sprains and muscle spasms, right leg radiculopathy, chronic pain, chronic insomnia, and
fibromyalgia. He further found that “Based on my medical rationale, physical examination,
review of history, [appellant] received an injury while she was employed at the [employing
establishment] related to multiple heavy lifting of 52 seventy-[pound] buckets incurring back
sprain, muscle spasms, and nerve root injury with pain down her leg.”
By decision dated December 10, 2013, OWCP reviewed the merits of appellant’s claim
and denied modification. It found that the evidence from Dr. Whitman was of limited probative
value.
On May 17, 2014 appellant, through counsel, again requested reconsideration. She
submitted a March 14, 2014 report from Dr. Whitman that provided results on examination.
Dr. Whitman diagnosed aggravation of neck and back osteoarthritis, fibromyalgia, chronic
fatigue syndrome (including episodic dysfunction of the central nervous system), spinal stenosis,
facet arthropathy, lumbar and cervical radiculopathy. He opined that appellant’s conditions were
causally related to the job injury of October 14, 2010. Dr. Whitman further reported, “[t]he
reason for my opinion is as follows: The initial lifting of approximately 52 seventy-pound
buckets would cause stress to the muscles and nerves in the lumbar and thoracic region. While
degenerative changes (osteoarthritis) of the lumbar spine and cervical spine have a certain
amount of age appropriateness, the repetitive lifting of extremely heavy buckets of mail would
cause an exacerbation and acceleration of this process.” Dr. Whitman asserted this was
consistent with the findings of Dr. Lurie. He wrote that, as a consequence of appellant’s extreme
pain at time of injury, she developed fibromyalgia, chronic fatigue syndrome, and episodic
dysfunction of her central nervous system. Dr. Whitman opined, “It was the inflammation of
these nerves that caused the fibromyalgia and episodic dysfunction of the central nervous system
being experienced by [appellant].” He concluded that the MRI scan findings were consistent
with the lifting injury of October 14, 2010.

4

By decision dated October 22, 2014, OWCP reviewed the merits of the claim, but denied
modification of its prior decision. It again found that the report from Dr. Whitman was of
diminished probative value and was insufficient to overcome Dr. Cenac’s opinion.
On October 6, 2015 appellant, through counsel, requested reconsideration. Counsel
argued that Dr. Cenac did not discuss whether appellant’s underlying degenerative condition was
aggravated by the October 14, 2014 injury. Appellant also submitted an August 9, 2015 report
from Dr. Whitman. In this report, Dr. Whitman again opined that appellant had additional
employment-related conditions. He concluded that there was no doubt that appellant’s work
environment exacerbated her age-appropriate degenerative arthritis causing chronic pain,
insomnia, and fibromyalgia and triggered her autoimmune disorder which caused a sensory
polyneuropathy. Dr. Whitman also explained that, unfortunately, appellant’s accelerated
degenerative arthritis, spinal stenosis, nerve root irritation all brought on by heavy lifting and,
sleep deprivation, and chronic stress had not improved and she remained totally and permanently
disabled despite comprehensive treatment with the state of the art medications.
By decision dated June 7, 2016, OWCP reviewed the merits of the claim, but denied
modification of its prior decision. It found that the evidence was insufficient to warrant
modification.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.4 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.5 The right to medical
benefits is not limited to the period of entitlement to disability. To terminate authorization for
medical treatment, OWCP must establish that appellant no longer has residuals of an
employment-related condition that require further medical treatment.6
ANALYSIS -- ISSUE 1
In the present case, the only accepted conditions from the October 14, 2010 lifting
incidents were sprains of the cervical, thoracic, and lumbar spine. OWCP has the burden of
proof to terminate wage-loss compensation and medical benefits.7 As to the accepted sprains,
the medical evidence before OWCP as of the May 3, 2012 decision was of sufficient probative
value to terminate compensation.

4

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

5

Mary A. Lowe, 52 ECAB 223, 224 (2001).

6

Frederick Justiniano, 45 ECAB 491 (1994).

7

OWCP has the burden of proof to establish that the accepted conditions had resolved. See L.Y., Docket No. 160774 (issued November 18, 2016); A.G., Docket No. 16-0356 (issued October 14, 2016). Appellant has the burden
of proof to establish other conditions are employment-related. K.H., Docket No. 16-0776 (issued October 19, 2016).

5

Dr. Cenac, the second opinion physician, found in his August 15, 2011 report that the
sprains had resolved. An attending physician, Dr. Fernandez, indicated on September 7, 2011
that she agreed with Dr. Cenac’s conclusions. Dr. Sarmini submitted reports dated December 5,
2011 and February 28, 2012, but did not discuss the accepted sprains.
The Board finds that the probative medical evidence of record established that appellant’s
accepted sprains had resolved by May 6, 2012. The evidence of record was therefore sufficient
to meet OWCP’s burden of proof to terminate wage-loss compensation and medical benefits as
of May 6, 2012.
On appeal counsel argues that OWCP did not meet its burden of proof to terminate
appellant’s compensation. He argues that Dr. Cenac did not address whether there was an
employment-related aggravation, but as noted, OWCP’s burden of proof relegated to the
accepted conditions which were sprains. For the reasons discussed, the Board finds that the
weight of the medical evidence was sufficient to meet OWCP’s burden of proof to terminate
wage-loss compensation and medical benefits as of May 6, 2012 based on the accepted
conditions.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant. In order to prevail,
appellant must establish by the weight of the reliable, probative, and substantial evidence that she
had an employment-related disability based on the accepted conditions which continued after
termination of compensation benefits.8
ANALYSIS -- ISSUE 2
As noted above, the accepted conditions in the case are sprains of the neck, thoracic, and
lumbar spine. It is appellant’s burden of proof to establish any continuing employment-related
disability after compensation benefits have been properly terminated. The Board finds that the
evidence of record is insufficient to establish that appellant had employment-related residuals or
disability after May 6, 2012.
Dr. Lundgren opined in his May 29, 2012 report that, while appellant had underlying also
they were speculative degenerative disc disease, he speculated that the work activity had
aggravated the condition and caused symptoms. He did not, however, provide supporting
medical rationale. Rationalized medical opinion evidence is medical evidence that is based on a
complete factual and medical background, of reasonable medical certainty, and supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.9

8

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

9

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

6

Dr. Whitman opined in his March 14, 2014 report that the repetitive lifting of extremely
heavy buckets of mail would cause an exacerbation and acceleration of the degenerative process.
He also opined in his August 9, 2015 report that there was an employment-related aggravation.
Dr. Whitman referred to a number of diagnoses, including degenerative arthritis, spinal stenosis,
nerve root irritation, chronic pain, insomnia, fibromyalgia, and an autoimmune disorder. Again,
the evidence lacks medical rationale connecting any of these diagnosed conditions to the
October 14, 2010 injury.10
The Board notes that OWCP has not accepted an aggravation of degenerative disc
disease, or any of the other diagnoses reported by Dr. Whitman.11 Based on the evidence of
record, there is no rationalized medical evidence establishing an employment-related disability
after May 6, 2012. It is appellant’s burden of proof, and the Board finds that appellant did not
meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate compensation effective
May 6, 2012. The Board further finds that appellant has not established continuing employmentrelated residuals or disability after May 6, 2012, causally related to the October 14, 2010
employment injury.

10

Id.

11

Appellant may pursue the issue with OWCP of expanding the accepted conditions in this case.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 7, 2016 is affirmed.
Issued: July 6, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

